WEAVER, Chief Justice,
dissenting.
I respectfully dissent. As stated by the majority, a landowner has an absolute right to the lateral support of adjoining land. This rule means just what it says, being the right to have adjoining land support his property laterally. The majority concedes this right to appellant and then takes it away by holding that he only has the right to the actual lateral support of the adjoining land up to the time that some adjoining landowner removes or interferes with such support and disposes of his land. I would hold that this absolute right for collateral support runs to any owner of land, even an owner who acquires it after the lateral support has been interfered with, and as against any owner of the adjoining land. I reject the holdings of the foreign cases, as cited by the majority, as being the proper law which should be applied in this state. I would hold that the duty of lateral support from adjoining land runs with the ownership of that land. A purchaser of land certainly has the right to inspect the same for defects before acquiring it and should assume the risk of such defects. The judgment of the trial court should be reversed.